COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-05-107-CV





IN RE WILLIAM YORK	RELATOR





------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

The court has considered Relator’s petition for writ of mandamus.  The court is of the opinion that relief should be denied because the trial court is not required to rule on pro se motions when the defendant is represented by counsel.  Accordingly, Relator’s petition for writ of mandamus is denied.



PER CURIAM



PANEL A:	WALKER, LIVINGSTON, and GARDNER, JJ.



DELIVERED: April 1, 2005

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.